     Case 4:17-cv-00758-O Document 95 Filed 12/14/18        Page 1 of 6 PageID 882


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

CONEISHA L. SHERROD,          §
                              §
    Plaintiff,                §
                              §
vs.                           §                     Civil Action No. 4:17:cv-00758-O
                              §
UNITED WAY OF TARRANT COUNTY, §
                              §
    Defendant.                §

                          PLAINTIFF’S TRIAL BRIEF ON
                     RELEVANCE OF POLICIES AND PROCESSES

TO THE HONORABLE REED O’CONNOR:

        Plaintiff Coneisha L. Sherrod submits this trial brief on the probative value of

human resource policies, processes, and protocols for proving discrimination and

retaliation claims.

1.      Failure to follow policies is evidence of a prima facie case of
        retaliation.

        An “employer’s departure from typical policies and procedures” may be

evidence supporting a prima facie case of retaliation. Feist v. La., Dep’t of Justice,

Office of the Att’y Gen., 730 F.3d 450, 454 (5th Cir. 2013). See Schroeder v. Greater

New Orleans Fed. Credit Union, 664 F.3d 1016, 1024 (5th Cir. 2011) (that defendant

followed no policy in demoting or terminating plaintiff, cutting her pay, and

receiving her complaints cuts in plaintiff’s favor). Conversely, a prima facie causal

connection is not satisfied where there was strong evidence that the employer



Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                   Page 1
     Case 4:17-cv-00758-O Document 95 Filed 12/14/18               Page 2 of 6 PageID 883


followed detailed policy in disciplining an employee, gave her several warnings to

correct her missteps, and repeatedly accommodated her complaints. See DeHart v.

Baker Hughes Oilfield Operations, Inc., 214 Fed. Appx. 437, 442 (5th Cir. 2007). 1

United Way’s failure to follow policies and processes is some evidence of retaliation.

2.      Failure to follow policies is evidence of pretext.

        The failure to follow internal company policy raises an inference that an

employer’s alleged legitimate reason is pretext. See Machinchick v. PB Power, Inc.,

398 F.3d 345, 354 n.29 (5th Cir. 2005) (“Although PB Power correctly notes that its

policy is not mandatory, and that Machinchick was an at-will employee, these facts

do not eliminate the inference of pretext raised by its failure to follow an internal

company policy specifically stating that it should be ‘followed in most

circumstances.’”); Russell v. McKinney Hosp. Venture, 235 F.3d 219, 224 (5th Cir.

2000) (reversing grant of employer’s motion for judgment as matter of law based in

part on evidence that employer had not followed its own corrective action plan by its

own internal procedures); Pruitt v. Dallas Indep. Sch. Dist., No. 3-04-CV-0554-D,

2006 WL 1359909, at *7 (N.D. Tex. May 16, 2006) (a defendant ignoring its own

investigation procedures considered for pretext); Burton v. Freescale Semiconductor,

Inc., 798 F.3d 222, 237, 239-40 (5th Cir. 2015) (although employer had a policy of

documenting performance problems, it was lackadaisical about it until after


1
  In a case with fact similar to Ms. Sherrod’s case, the Court found a causal link where the
terminated employee “was a long-tenured employee with no disciplinary history prior to 2005 who
was subjected not only to termination shortly following the EEOC complaint but also to suspicious
new charges of wrongdoing for arguably minor incidents following that complaint.” Smith v. Xerox
Corp., 371 Fed. Appx. 514, 520 (5th Cir. 2010).

Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                             Page 2
     Case 4:17-cv-00758-O Document 95 Filed 12/14/18        Page 3 of 6 PageID 884


learning of plaintiff's impairment, when it began soliciting documentation from

plaintiff's supervisors); Lyons v. Tex. Dep’t of Criminal Justice, 581 F. App’x 445,

447–48 (5th Cir. 2014) (Title VII) ("An employer’s selective application of a facially

neutral policy is evidence of pretext . . . [and] an inference of pretext may be drawn

based on evidence that an employer’s relevant rules and standards ‘were not

consistently applied.’”); E.E.O.C. v. Chevron Phillips Chem. Co., 570 F.3d 606, 623–

24 (5th Cir. 2009) (employer did not follow progressive discipline, and although

another employee was fired for medical misrepresentations, no one was summarily

fired in circumstances similar to the plaintiff’s). But see Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 346 (5th Cir. 2007) (failure to follow its own policy is not

probative of discrimination in Title VII case, in absence of proof that plaintiff was

treated differently than others outside the protected class). Ms. Sherrod has

evidence that she and others were treated differently than persons who were not

African-American or who had not engaged in protected activity. United Way’s

failure to follow policies and processes is evidence of pretext.

3.      Failure to follow policies is probative of discriminatory intent.

        An employer’s failure to follow its own policies may be probative of

discriminatory intent. Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 336 (5th

Cir. 2005). See also, Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S.

252, 267 (1977) (Departures from the normal procedural sequence might afford

evidence that improper purposes are playing a role in racially discriminatory




Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                  Page 3
     Case 4:17-cv-00758-O Document 95 Filed 12/14/18       Page 4 of 6 PageID 885


zoning). United Way’s departure from it own policies is probative of its

discriminatory intent.

4.      Standard of care is relevant because negligence is relevant.

        Negligence may be a basis for liability for an employer who disregards a

supervisor’s discrimination. See Faragher v. City of Boca Raton, 524 U.S. 775, 789,

810 (1998). (the employer’s knowledge and inaction may be seen as demonstrable

negligence as if authorized affirmatively as the employer’s policy.). See Sharp v. City

of Houston, 164 F.3d 923, 930 (5th Cir. 1999) (“If the harassment complained of is so

open and pervasive that the employer should have known of it, had it but opened its

corporate eyes, it is unreasonable not to have done so, and there is constructive

notice;” and “the existence and effectiveness of an anti-harassment policy may be

relevant in determining whether the employer should have known about the hostile

environment.”); Williamson v. City of Houston, Tex., 148 F.3d 462, 466 (5th Cir.

1998) (An important consideration is whether notice was given to those with

authority to address the problem). United Way’s policies and procedures are

relevant to knowledge of wrongdoing and neglect to prevent a discriminatory or

retaliatory violation.

5.      United Way references its policies as part of its defense.

       United Way pleads as a defense:

        If any improper, illegal, or discriminatory acts were taken by any
        employee of UWTC against Plaintiff, which UWTC expressly denies,
        these intervening, independent, and unforeseeable acts were outside
        the course and scope of that employee’s employment, contrary to
        UWTC’s policies, and were not ratified, confirmed, or approved by


Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                   Page 4
    Case 4:17-cv-00758-O Document 95 Filed 12/14/18          Page 5 of 6 PageID 886


         UWTC. Thus, any such actions may not be attributed or imputed to
         UWTC.

(ECF No. 21, ¶ 144).

         Additionally, United way pleads:

         UWTC has in place a clear and well-disseminated policy against
         discrimination, harassment, and retaliation, and a reasonable and
         available procedure for handling complaints thereof, which provides for
         prompt and effective responsive action. Some or all of Plaintiff’s claims
         are barred because she unreasonably failed to avail herself of the
         preventive or corrective opportunities provided by UWTC, or to avoid
         harm otherwise.

(ECF No. 21, ¶ 152). United Way’s policies and processes are relevant to defendant’s

claims that it is not liable.

         WHEREFORE, Plaintiff Coneisha Sherrod requests the Court to allow the

admission of evidence related to human resource policies, processes, and practices at

trial.

                                                 Respectfully submitted,

                                                 /s/ Brian P. Sanford
                                                      Brian P. Sanford
                                                      Texas Bar No. 17630700
                                                      bsanford@sanfordfirm.com
                                                      David B. Norris
                                                      Texas Bar No. 24060934
                                                      dnorris@sanfordfirm.com

                                                  THE SANFORD FIRM
                                                  1910 Pacific Ave., Suite 15400
                                                  Dallas, TX 75201
                                                  Ph: (214) 717-6653
                                                  Fax: (214) 919-0113

                                                  ATTORNEYS FOR PLAINTIFF
                                                  CONEISHA SHERROD

Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                    Page 5
    Case 4:17-cv-00758-O Document 95 Filed 12/14/18        Page 6 of 6 PageID 887


                                    CERTIFICATE OF SERVICE

      I hereby certify that on December 14, 2018, I electronically served the
foregoing document on all counsel of record via the Court’s electronic filing system.

                                                     /s/ Brian P. Sanford




Plaintiff’s Trial Brief on
Relevance of Policies and Process                                                Page 6
